Evans, J.
1. Testimony that a witness received certain information, which had previously been testified to by the party giving the information, and upon which the witness acted, is admissible, not as independent evidence to establish the truth of such information, but as an inducement and an explanation by the witness that, acting on such information, he discovered other facts connecting the accused with the crime with which he was charged.
2. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur, except Fish, O. J.', absent.